Umsted, Special Deputy Attorney General,
You inquire if the Parole Law of August 6, 1941, P. L. 861, as amended, 61 PS §331.1 et seq., repeals by implication sections 12, 13, and 14 of the Act of May 10,1909, P. L. 495, 61 PS §§296, 297, and 298. It does.
The Parole Law creates a uniform and exclusive system for the administration of parole in the Commonwealth of Pennsylvania, and repeals all acts or parts of acts inconsistent therewith.
Sections 12, 13, and 14 of the Act of 1909, supra, treat with parole by officers of penal institutions and *378with declaring parolees delinquent. , These matters now are wholly within the jurisdiction of the Pennsylvania Board of Parole.
Section 17 of the Parole Law, as amended, 61 PS §331.17, reads in part as follows:
“The board shall have exclusive power to parole and reparole, commit and recommit for violations of parole, and to discharge from parole all persons heretofore or hereafter sentenced by any court in this Commonwealth to imprisonment in any prison or penal institution thereof, whether the same be a state or county penitentiary, prison or penal institution, as hereinafter-provided. . . .”
Section 35 of the Parole Law provides:
“. . . All acts and parts of acts inconsistent with th'is act are hereby repealed.”
We are of the opinion and you are, therefore, advised that sections 12,13, and 14 of the Act of May 10, 1909, P. L. 495, 61 PS §§296, 297, and 298, are repealed by the Act of August 6,1941, P. L. 861.